  Case 1:17-cv-03814-SJ-RML Document 52 Filed 12/12/19 Page 1 of 1 PageID #: 201




                                          WWW.MKCLAWGROUP.COM
                                     LAW OFFICES OF MICHAEL K. CHONG, LLC

            NEW YORK:                              FORT LEE:                              HOBOKEN:
  1250 BROADWAY, 36TH FL. STE. 300         2 EXECUTIVE DRIVE, STE. 720            300 HUDSON STREET. STE. 10
     NEW YORK, NEW YORK 10001              FORT LEE, NEW JERSEY 07024             HOBOKEN, NEW JERSEY 07024
           (212) 726-1104                        (201) 947-5200                         (201) 708-6675
         FAX (212) 726-3104                    FAX (201) 708-6676                    FAX (201) 708-6676

                                             * Please Reply to: FORT LEE        EMAIL: MKC@MKCLAWGROUP.COM

                                            December 12, 2019

Via ECF; Total Pages: 1
Hon. Sterling Johnson, Jr, U.S.D.J.
United States District Court, Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

        Re:     Cantu-Mariano v. Elite Cafe Inc. et al
                Docket No. 1:17-cv-03814-SJ-RML

 Dear Judge Johnson:

        This office formerly represented Defendants in the above-referenced matter. I am responding
 to new defense counsel's Ibrahim Abohamra's letter to the court dated December 12, 2019 (Doc 51).

        Initially, Mr. Aborhama sent to me an email on December 10, 2019 at 5:53 p.m. advising
 that he was retained. Thereafter, we finalized a Substitution of Attorney form for filing with Mr.
 Aborhama, which was filed on December 11, 2019 (Doc 50). I have emailed to Mr. Aborhama a
 copy of the defendants' litigation file today, December 12, 2019.

        Mr. Aborhama states in his December 12, 2019 letter (Doc 51) that he has sent "multiple"
 Text messages to me requesting a copy of the file. This is completely false statement. I have not
 received any text messages from Mr. Aborhama whatsoever.

         Mr. Aborhama states in his December 12, 2019 letter (Doc 51) that he has made "multiple"
 phone calls to our office with no response. This is completely false. I received one phone message
 from Mr. Aborhama, on or about December 11, 2019, concerning his initial substitution as counsel
 for defendants.

        Thank you for your kind courtesies in addressing this matter.

                                                                   Respectfully submitted,

                                                                   Michael K. Chong
                                                                   Michael K. Chong, Esq.
MKC/
cc: Louis Leon, Esq. (via ECF)
